UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1456


DEUTSCH BANK NATIONAL COMPANY, as Trustee for INDYMAC INDX
Mortgage Loan Trust 2006-AR12, Mortgage Pass Through Certificates Series
2006-AR12,

                    Plaintiff - Appellee,

             v.

MARGARET FEGELY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cv-00147-MHL)


Submitted: June 14, 2018                                          Decided: June 18, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Margaret Fegely, Appellant Pro Se. Abby Kelley Moynihan, MCCABE WEISBERG &
CONWAY, LLC, Laurel, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Margaret Fegely seeks to appeal the district court’s order denying her Fed. R. Civ.

P. 12(b)(6) motion to dismiss. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949). The order Fegely seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                             DISMISSED




                                            2